      Case 2:20-cv-02031-RFB-DJA Document 19
                                          18 Filed 02/24/21
                                                   02/23/21 Page 1 of 2




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7    Attorney for Plaintiff William Wade
8
9
                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA
10
11    William Wade,                                Case No.: 2:20-cv-02031-RFB-DJA
12
                           Plaintiff,              Stipulation for an extension of time
13    v.                                           for Plaintiff to respond to
14                                                 Defendant’s motion to stay
      Richland Holdings, Inc.,                     discovery [ECF No. 15]
15
16                         Defendant.              (First request)

17
18         William Wade (“Plaintiff”) and Richland Holdings, Inc. (“Defendant
19   and together with Plaintiff as the “parties”), by and through their respective
20   counsel, hereby submit this stipulation for an extension of time for Plaintiff to
21   respond to Defendant’s motion to stay, filed on February 9, 2021. This is the
22   first request for an extension of this deadline.
23         The extension is sought because Plaintiff’s counsel requires additional
24   time to prepare an appropriate response to the motion. In turn, Plaintiff agrees
25   that Defendant shall have an addition seven days to file its reply.
26
27
     _____________________
     STIPULATION                               -1-
      Case 2:20-cv-02031-RFB-DJA Document 19
                                          18 Filed 02/24/21
                                                   02/23/21 Page 2 of 2




1           In good faith and not for the purposes of delay, the parties therefore
2    stipulate that:
3           (1) Plaintiff’s opposition to the pending motion shall be due on or
4    before March 2, 2021; and
5           (2) Defendant’s reply shall be due on or before March 16, 2021.
6           IT IS SO STIPULATED.
7           Dated: February 23, 2021.
8           KIND LAW
9
             /s/ Michael Kind            .
10          Michael Kind, Esq.
            8860 South Maryland Parkway, Suite 106
11
            Las Vegas, Nevada 89123
12          Attorney for Plaintiff William Wade
13
            MARQUIS AURBACH COFFING
14
15           /s/ Jared M. Moser     .
            Jared M. Moser, Esq.
16          10001 Park Run Drive
17          Las Vegas, Nevada 89145
            Counsel for Richland Holdings Inc.
18
19
                                     IT IS SO ORDERED:
20
21
                                     ___________________________________
22                                   UNITED STATES MAGISTRATE JUDGE
23
                                                 February 24, 2021
24                                   DATED:____________________________
25
26
27
     _____________________
     STIPULATION                            -2-
